Title: From Alexander Hamilton to Tench Coxe, 21 January 1795
From: Hamilton, Alexander
To: Coxe, Tench


Sir,
Treasury DepartmentJanuary 21st. 1795
Your letter of the 8th. instant, has been duly received.

I am not fond on the mere suggestion of parties without a knowledge of the state of things between them & the principal to interpose advances—yet if Whelen & Miller as Agents for Mr. Elie Williams have sufficient knowledge of the facts to ask on his behalf & upon his responsibility the advance, it will be made to them.
I am with consideration   Sir   Your most obed. Servt.
Tench Coxe EsquireCommissioner ofthe Revenue

